Citation Nr: 0429262	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  01-01 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for calcified pleural 
plaque, left lower lung, and encephalomalacia, claimed as due 
to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed calcified pleural plaque, left lower lung, and 
encephalomalacia is a result of asbestos exposure in service.


CONCLUSION OF LAW

A calcified pleural plaque, left lower lung, and 
encephalomalacia, claimed as due to asbestos exposure, was 
not incurred in service as a result of exposure to asbestos.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's March 1974 enlistment examination was negative 
for pertinent complaints or abnormality.  A January 1975 
treatment record shows the veteran was seen in the dispensary 
complaining of sinus problems for the past 16 years.  She 
denied allergies, but described chronic nasal congestion and 
hayfever.  She was given a nasal smear for eosinophilia, and 
prescribed chlorpheneramine (an expectorant).  A September 
1977 separation examination report shows a box checked 
indicative of abnormality of the "lungs and chest (include 
breasts)."  A notation regarding that item states, "No 
masses."  A chest X-ray was taken, and no abnormalities were 
noted.

A March 1996 VA outpatient record shows the veteran did not 
use tobacco.

A March 1997 VA treatment record shows the veteran complained 
of coughing up green phlegm for ten days, which was 
occasionally blood-streaked.  She had anterior chest pain 
with forward flexion, wheezing, and nasal congestion.  She 
was diagnosed with possible bronchitis.

In a May 1998 private treatment record, the veteran indicated 
that she smoked cigarettes.

In an April 1999 VA outpatient record, the veteran was found 
to have calcified left lower lung soft tissue density, 
pleural plaque.  There was streaky density noted within the 
left lower lobe posteriorly, which most likely represented 
streak atelectasis.  No other intrapulmonary abnormalities 
were identified.

In a December 1999 written statement, H.T., M.D., indicated 
that he had treated the veteran for acute bronchitis in 
February 1999.

A February 2000 outpatient treatment report shows "lung 
disease - pleuroplaque lower left lung by asbestos exposure" 
in a list of other disorders.  The origin of this list is 
unclear.

A March 2000 VA treatment record indicates the veteran was a 
smoker.

In a written statement received by the RO in June 2000, a 
contact representative from the National Personnel Records 
Center indicated that he had no way of determining the extent 
of the veteran's exposure to asbestos, if any, during her 
service.  It was stated to be highly probable that asbestos 
products were used to cover heated surfaces on ships.  The 
veteran's occupation in service was as a storekeeper.  Her 
probability of exposure to asbestos was minimal, and a 
positive statement that the veteran was or was not exposed 
could not be made.

The July 2000 rating decision, which denied service 
connection for the claimed disorders on appeal, indicates 
that the veteran is a non-service-connected individual who 
served in the Vietnam era ("NSC (VE)"), specifies 
Diagnostic Code 6833 (see VA Rating Schedule, at 38 C.F.R. 
Part 4) as the relevant rating code, and notes that the 
condition for which service connection was denied was 
calcified pleural plaque left lower lung and 
encephalomalacia, claimed as due to asbestos exposure.

In a statement received by the RO in September 2000, the 
veteran indicated that her duties while serving at a Naval 
Station Support Activity consisted of dry dock work, 
including chipping, sand blasting, cleaning, priming, 
sweeping, mopping, and painting a ship, and retrieving 
sailors from offshore ships.  She also said she processed 
Vietnamese civilians from her station to outside agencies, 
and was given a liquid to wash off any chemical exposure, 
such as Agent Orange.

In October 2000, with her VA Form 9, the veteran submitted a 
photocopy of her January 1975 service medical record, 
discussed above herein, which had indicated that she 
complained of chronic nasal congestion.  Her submitted copy 
of the record, however, contains the word "Asbestos," 
handwritten in a blank portion of the page as compared to the 
original document secured from the service department.  She 
also submitted a copy of an information printout from the VA 
Medical Center (VAMC) in San Francisco, showing her basic 
claim identifying data, and also containing the entry "6833 
- ASBESTOSIS - 000% = 0."  From this, the appellant 
apparently inferred that the VAMC had entered a diagnosis of 
asbestosis.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2001 and February 2004 letters, the RO informed 
the veteran of the VCAA and its effect on her claim.  In 
addition, the veteran was advised, by virtue of a detailed 
November 2000 statement of the case (SOC) and September 2002 
and June 2004 supplemental statements of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the June 2004 SSOC contained the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304. That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that she was exposed to asbestos while 
in service working in and around ships.  She has been 
verified to have worked as a shopkeeper, and the evidence of 
record shows that her probability of exposure to asbestos was 
minimal.  As noted above, she has asserted that, while 
stationed at the drydock work shipyard, she was involved in 
chipping, sandblasting, etc.  On her VA Form 9, she stated 
she worked , alongside pipefitters and electricians who were 
dismantling ships' walls, as a result of which asbestos 
fibers were present in the air, and she is sure she was 
exposed to asbestos.  However, even if the Board had verified 
that the veteran had been exposed to asbestos in service, 
mere exposure to a potentially harmful agent is insufficient 
to be eligible for VA disability benefits.  The medical 
evidence must also show not only a currently diagnosed 
disability but also a nexus between this current disability 
and the exposure to asbestos in service.

In short, the medical evidence in the veteran's claims file 
fails to show that she has a currently diagnosed disability 
attributable to her military service or any possible asbestos 
exposure.  The Board recognizes that the veteran believes 
that any current calcified pleural plaque or encephalomalacia 
is attributable to possible asbestos exposure during service, 
but there is no competent medical evidence of record to 
corroborate her contention, nor has she identified any such 
evidence which could be obtained.

With regard to the fact that a recently submitted copy of the 
veteran's June 1975 service clinical record shows a notation 
making reference to "asbestos," the original version of 
this document, provided to VA by the service department, 
bears no such reference.  The Board is very concerned about 
the potential implications of the appellant's having 
submitted what appears to be an altered copy of an official 
Federal record.  Not only does such an act raise serious 
questions about the veteran's credibility as a claimant, but, 
as it appears from the record that the appellant may be a 
Government employee, the specter of a criminal violation 
arises.  In any event, the Board will not attach great 
significance to the matter at this time, since the service 
medical records show no symptomatology indicative of pleural 
plaques or encephalomalacia, which are the subjects of the 
claim herein.

Furthermore, there is no medical evidence of record 
diagnosing the veteran with asbestosis or any other lung 
disease specifically incurred from asbestos exposure.  In 
addition, no medical evidence of record has connected the 
veteran's pulmonary disorder or encephalomalacia with any 
other incident of active service.  Finally, the veteran has 
been documented as a cigarette smoker in numerous VA medical 
records, dating back to at least May 1998.  The Board further 
notes that her allegation that a VA medical record shows a 
diagnosis of asbestosis derives from her misconstruing a VAMC 
printout which simply extracted information from the rating 
decision on appeal, indicating the diagnostic code which most 
closely applies to the condition for which service connection 
was denied by the RO, e.g., DC 6833.

While the veteran may sincerely believe that she has a lung 
disorder that is the result of asbestos exposure in service, 
laypersons are not considered competent to offer medical 
opinions, and testimony to that effect does not provide a 
basis upon which to establish service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions regarding her calcified pleural plaque and 
encephalomalacia are not professionally competent.  The 
documentary record is of probative value.  This probative 
evidence fails to show that the veteran was likely exposed to 
asbestos in service, and, even if she was so exposed, fails 
to show that the veteran has been diagnosed with any current 
disability attributed to possible asbestos exposure.  
Finally, the competent medical evidence of record does not 
establish a nexus between the veteran's currently diagnosed 
calcified pleural plaques and encephalomalacia and any 
exposure to asbestos in service.

In summary, the Board concludes that the preponderance of the 
evidence of record is against finding that the veteran's 
calcified pleural plaque, left lower lung, and 
encephalomalacia were incurred in or aggravated by service.  
The benefit sought on appeal must accordingly be denied.


ORDER

Service connection for calcified pleural plaque, left lower 
lung, and encephalomalacia, claimed as due to asbestos 
exposure, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



